          Case 1:20-cr-00344-PGG Document 25 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              -against-
                                                                 ORDER
BYRON ROBERTS,
                                                            20 Cr. 344 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the status conference previously scheduled for

January 5, 2021 is adjourned to February 4, 2021 at 10:00 a.m. The Clerk of Court is directed

to terminate Dkt. No. 23.

                With the consent of Byron Roberts, by and through his counsel, Ariel Werner, and

of the Government, it is further ORDERED that the time from December 29, 2020 through

February 4, 2021 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the

interests of justice. The ends of justice served by the granting of this continuance outweigh the

interest of the public and the Defendant in a speedy trial, because it will permit the Defendant to

continue reviewing discovery materials and allow the parties to continue discussions regarding a

potential pretrial disposition of this matter.

Dated: New York, New York
       December 29, 2020
                                                 SO ORDERED.


                                                 _________________________________
                                                 Paul G. Gardephe
                                                 United States District Judge
